Title: To George Washington from Jacob Read, 17 July 1784
From: Read, Jacob
To: Washington, George

 

Sir
Annapolis [Md.] 17th July 1784

The Bearer Mr Prager comes recommended in the Most handsome manner to the Delegates from the State of South Carolina to Congress, by The Honourable Mr Laurens from London.
Mr Prager also bore Letters from Doctor Franklin and Several others of the Principal American Characters in Europe to the Gentlemen of Greatest Weight in Philadelphia.
Permit me to Introduce this Gentleman to your Acquaintance and to request for him that Polite attention that all Strangers of Merit ever receive at Mount Vernon.
The Object of my friend in Visiting Virginia after paying his respects to Yourself is to View with a correct Mercantile Eye Your Ports Harbours Warehouses &ca as he has established an Extensive Concern in Philada & may probably form Connexions in Some of the Neighbouring States.
As the Cridit of Mr Pragers House is Unlimited and undoubtedly good their Establishment in the Unitd States Cannot but be of the greatest Commercial benefit.
I Shall offer no appology for the Liberty I take in this Introduction because I am Sure it Affords you pleasure to see men of Merit & Consideration arrive & Settle in these States.
Do me the favour to present my best respects to Mrs Washington & believe that it will always afford me the greatest pleasure to render you every Service in my power in My present and every other Situation. I am with the greatest respect & regard Sir Your most obliged & most Obedient Servant

Jacob Read

